Citation Nr: 0322674	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected spondylolysis, L-5, 
with mechanical low back pain.

2.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1971 to July 
1974.  His claim comes before the Board of Veterans' Appeals 
(the Board) on appeal from February 2001 and March 2002 
rating decisions of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the veteran's psychiatric claim was 
adjudicated by the RO on both a direct and secondary basis.  
However, in response to direct questioning at his hearing, 
the veteran stated that he was not seeking direct service 
connection.

The Board addresses the issue of entitlement to TDIU in the 
Remand section of this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's psychiatric disorder is not related to his 
service-connected back disorder.

3.  The veteran occasionally has recurrences of hemorrhoids 
with rectal bleeding.

4.  The veteran's hemorrhoid disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder is not proximately due to or the 
result of service-connected spondylolysis, L-5, with 
mechanical low back pain.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2002).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a psychiatric disorder 
secondary to a service-connected back disorder, and whether 
he is entitled to an evaluation in excess of 10 percent for 
hemorrhoids.  In a rating decision dated in February 2001, 
the RO denied the veteran entitlement to these benefits, and 
thereafter, the veteran appealed the decision to the Board.

I.  Development of Claims

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim, 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined VA's obligations with respect to its 
duty to assist a claimant in obtaining evidence in support of 
a claim for VA benefits.  Further, in August 2001, the VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)). 

In a letter dated October 2001, the RO notified the veteran 
of the VCAA and indicated that it was developing and would 
reconsider his claims pursuant to that law.  In its letter, 
the RO essentially complied with the recent case of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence).  First, the RO, rather than the 
Board, sent the veteran the letter notifying him of the VCAA, 
and the RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Second, even though the notification letter did 
not expressly provide the veteran one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b), any such error was harmless and did not 
affect the veteran's substantive rights.  This is so because 
more than one year has passed since the letter was sent, and, 
during that time period, the veteran's case was not decided 
and he had ample opportunity to submit additional evidence. 

As promised in its October 2001 letter, the RO indeed took 
action consistent with the notification and assistance 
provisions of the VCAA and thereafter, reconsidered the 
veteran's claims pursuant to the VCAA.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Specifically, the RO fulfilled its duty to notify the 
claimant and his representative of the information and 
evidence needed to substantiate and complete his claims.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 10 Vet. App. 183 
(2002) (holding that both the statute and regulation clearly 
require the Secretary to notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002). 

For instance, in November 2000 and October 2001 letters, the 
RO informed the veteran of the evidence and information VA 
would be obtaining, and indicated that, although VA would 
make reasonable efforts to help obtain this evidence, the 
veteran was responsible for providing sufficient information 
to VA to identify the custodian of these records.  The RO 
specifically informed the veteran that he needed to submit 
medical evidence establishing that he had a current 
disability that resulted from an in-service injury or 
disease.  The RO requested the veteran to identify the names 
and addresses of all pertinent treatment providers and to 
complete and return the enclosed forms to permit release of 
his treatment records to VA.  The RO indicated that it had 
already requested the veteran's records from three VA Medical 
Centers in Texas and California.  The RO also indicated that 
it would assist the veteran by providing a medical 
examination or securing a medical opinion. 

As well, in rating decisions dated in February 2001 and 
December 2001, letters notifying the veteran of those 
decisions, and a statement of the case issued in December 
2001, the RO informed the veteran of the reasons for which 
his claims had been denied and of the evidence still needed 
to substantiate his claims, notified him of all regulations 
pertinent to his claims, and provided him an opportunity to 
submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claims.  There does not appear to be any 
missing information or evidence that has not been accounted 
for in the RO's notification actions taken in connection with 
the appellate development and review of these particular 
claims. 

The RO also fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  Initially, in a written statement 
received at the RO in March 2001, the veteran argued that the 
RO had not considered certain evidence in support of his 
claim, including records from the Audie L. Murphy VA Medical 
Center dated since 1974, and the VA clinic on Brownlee 
Street, in Corpus Christi, dated from 1974 to 1977.  
Thereafter, in September 2001, the RO requested personnel 
from those facilities to submit all available records dated 
from 1974.  The RO subsequently received all such records.  
The RO has since obtained all other evidence identified by 
the veteran as being pertinent to his claims, including VA 
and private outpatient treatment records and hospitalization 
reports, and the veteran has not identified any other 
outstanding evidence that needs to be secured in support of 
claims for service connection for a psychiatric disorder and 
an evaluation in excess of 10 percent for hemorrhoids. 

The duty to obtain records only pertains to relevant 
evidence.  As noted in the remand below, there are 
outstanding treatment records that the veteran has 
referenced.  However, in the releases authorizing VA to 
obtain those records, he expressly listed the medical 
conditions for which those physicians treated him, and a 
psychiatric disorder or hemorrhoids were not indicated.  
Those are the only two claims being decided herein.  In other 
words, even though evidence remains outstanding, there is no 
indication that it is relevant to the issues the Board is now 
deciding.

The RO also developed the medical evidence to the extent 
necessary to decide equitably the veteran's claims.  In 
October 2001, the RO afforded the veteran VA rectum and anus 
and mental disorders examinations, during which examiners 
discussed the etiology of the veteran's psychiatric 
symptomatology, offered an opinion as to whether it was 
related to the veteran's service-connected back disorder, and 
addressed the severity of the veteran's hemorrhoids. 


Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of those claims, the Board may now decide the 
merits of those claims.

II.  Analysis of Claims

A.  Claim for Service Connection

In written statements submitted in support of this appeal and 
during a hearing held at the RO before the undersigned in 
February 2003, the veteran contended that he was entitled to 
service connection for a psychiatric disorder because the 
pain associated with his service-connected back disability 
and his hemorrhoids and stomach problems caused him to 
develop that disorder.  He argued that the VA examiner who 
conducted the October 2001 VA mental disorders examination 
wrongly indicated that the veteran was depressed secondary to 
his family leaving.  He clarified that his spouse left him 
because he had an eating disorder.  Allegedly, she did not 
want to cause the veteran additional harm by staying.  The 
veteran explained that this fact did not depress him and that 
his depression was caused by his other service-connected 
disabilities, including his back, stomach and hemorrhoids.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 C.F.R. § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

The veteran in this case had active service from February 
1971 to July 1974.  During this time period, he did not seek 
treatment for psychiatric complaints.  At one point, the 
veteran was undergoing treatment for a back disorder and 
refused to answer questions.  The examiner thus ordered a 
psychiatric evaluation and diagnosed the veteran with an 
inadequate personality.  Thereafter, another examiner 
confirmed hysterical personality disorder, but no medical 
professional diagnosed a psychiatric disorder.  The veteran 
continued to receive regular treatment for his back in 
service, and, eventually, a medical board determined that the 
veteran's back disability interfered with his ability to 
perform his duties.  Thereafter, the veteran received a 
discharge for a back disability. 

The month after his discharge from service, the veteran again 
sought treatment for his back.  Thereafter, in a rating 
decision dated September 1974, the RO granted the veteran 
service connection for spondylolysis, L-5, with mechanical 
low back pain.  This grant of service connection still 
remains in effect.

The month after his discharge from service, the veteran also 
sought treatment for his mental state, and examiners 
diagnosed anxiety neurosis.  Since then, the veteran has 
continued to receive VA and private outpatient and inpatient 
treatment for chronic low back pain and psychiatric 
complaints attributed to episodic excessive drinking, passive 
dependent personality with sociopathic features, depression, 
depressive disorder, personality disorder - child 
molestation, alcohol addiction, major depression, unspecified 
adjustment reaction, major depressive affective disorder, and 
schizoid personality.  Despite the fact that the veteran has 
had a significant number of treatment visits over the years, 
no examiner has discussed whether a relationship exists 
between the veteran's psychiatric complaints and service-
connected back disability or any other service-connected 
disability.

In October 2000, the veteran underwent a VA examination of 
his back, but during this examination, the examiner did not 
note any psychiatric symptomatology associated with the 
veteran's back complaints.  During a VA mental disorders 
examination conducted in October 2001, however, the examiner 
specifically addressed whether there was a relationship 
between the veteran's psychiatric complaints and his service-
connected back disorder.  On that date, the veteran reported 
that his difficulty with depressive symptoms intensified 
after his wife and children deserted him and then three 
family members died.   He also reported a multiplicity of 
physical complaints.  The examiner diagnosed major depressive 
disorder secondary to situational problems - wife's leaving 
and divorcing and taking her three children and death of 
family members.  He concluded that the present psychiatric 
diagnosis was not as likely as not to have had its onset in 
service and that the veteran's difficulty was not causally 
related to his service-connected lumbar spine disability.  He 
based this conclusion on the veteran's clinical record at 
Corpus Christi, which showed that his present symptoms were 
related to situational factors pertaining to his wife's 
departure and subsequent loss of three family members.  

Clearly, the only medical opinion of record addressing the 
etiology of the veteran's psychiatric symptomatology is 
unfavorable to the veteran.  There is simply no other 
evidence, with the exception of the veteran's own assertions, 
supporting his argument that his psychiatric disorder is due 
to a service-connected back disability or other service-
connected disability.  Unfortunately, the veteran's 
assertions in this regard are insufficient to establish the 
required nexus between a current psychiatric disorder and a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

In light of the foregoing, the Board concludes that a 
psychiatric disorder is not proximately due to or the result 
of service-connected spondylolysis, L-5, with mechanical low 
back pain.  The veteran is not entitled to the benefit of the 
doubt in resolution of this claim because the evidence in 
this case is not in relative equipoise.  Rather, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder secondary to service-connected spondylolysis, L-5, 
with mechanical low back pain, the claim must be denied. 

B.  Claim for an Increased Evaluation

In written statements submitted in support of this appeal and 
during the February 2003 hearing, the veteran contended that 
the 10 percent evaluation assigned his hemorrhoids should be 
increased to reflect more accurately the severity of his 
symptomatology.  He explained that he frequently has bleeding 
hemorrhoids, which required medication.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations can be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002). 

The RO has evaluated the veteran's hemorrhoids as 10 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7336.  The regulation governing ratings of digestive system 
disabilities, 38 C.F.R. § 4.114, was amended while the 
veteran's appeal was pending, effective July 2, 2001.  See 66 
Fed. Reg. 29,488 (May 31, 2001).  The RO did not notify the 
veteran of the aforementioned change or consider his claim 
pursuant thereto.  However, because the amendment did not 
alter the language of DC 7336, which governs ratings of 
hemorrhoids, the veteran will not be prejudiced by the 
Board's decision to proceed in adjudicating this claim.  
Bernard, 4 Vet. App. at 392-94.

Under 38 C.F.R. § 4.114, DC 7336 (2002), a 10 percent 
evaluation is assignable for external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is assignable for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  As explained below, the veteran's 
hemorrhoid disability picture more nearly approximates the 
criteria for the 10 percent evaluation that is currently 
assigned the veteran's disability.


The veteran complained of hemorrhoids on four occasions in 
service, including as secondary to constipation and hard 
stools.  One examiner noted an inflamed area.  No examiner 
noted bleeding associated with the hemorrhoids and another 
examiner found that the hemorrhoids were asymptomatic.  

Following discharge, in February 1979, the veteran again 
sought treatment for hemorrhoids.  On that date, an examiner 
noted both internal and external hemorrhoids.  In March 1979, 
an examiner diagnosed constipation without evidence of 
external and internal hemorrhoids, anal fissures, fistula 
mucosa, erythema, or ulceration.  

The veteran did not again seek treatment for hemorrhoids 
until 1996.  In May 1996, an examiner noted probable 
hemorrhoids.  In June 1996, an examiner noted internal 
hemorrhoids with rectal bleeding.  In June 2000, the veteran 
again reported bleeding, painful and swollen hemorrhoids.  
The examiner prescribed suppositories and stool softeners.

In November 2000, the veteran underwent a VA internal 
medicine examination, during which he reported that he was 
often constipated secondary to medication taken for his back.  
This constipation allegedly led to hemorrhoids, which he 
treated with suppositories and sitz baths.  He reported that, 
on the date of the examination, he had pressure sensation and 
tenderness over the anal rectal area.  He indicated that he 
also had nocturnal diarrhea, no history of hematochezia pain 
or itching, some seepage of fluid, and occasionally, blood on 
his toilet paper.  These symptoms allegedly necessitated the 
use of medication.  The examiner noted no fissure, fecal 
leakage, or hemorrhoids.  He indicated that the examination 
was bothersome, but not painful, that the veteran had a 
normal rectal wall and prostate, and that testing revealed 
negative occult blood.  He concluded that the veteran had 
episodes of symptoms compatible with hemorrhoids plus fecal 
leakage.  

During the second examination, which was conducted in 
November 2002, the veteran again complained of crepitus and 
indicated that his joint disabilities would flare up if he 
worked.  When queried as to his dominant arm, the veteran 
indicated that he used both arms, his right for writing and 
batting and his left for throwing.  The examiner noted that 
the veteran had normal forward flexion, abduction and 
external rotation of the left shoulder, but limitation of 
internal rotation of the left shoulder.  The veteran was able 
to perform that motion from 0 to 70 degrees, which the 
examiner indicated was 20 degrees less than normal.  He 
diagnosed residuals of an arthroscopy of the left shoulder 
and indicated that, because the shoulder was asymptomatic, 
new x-rays were not ordered.  In an addendum dated December 
2002, the examiner indicated that there was no marked joint 
deformity, pain, limitation of motion, excess fatigability, 
weakened movement, incoordination, or atrophy on examination 
and that the veteran was fully employable.  

Clearly, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the veteran's 
left shoulder disability.  Since discharge from service, the 
veteran's left shoulder disability has objectively manifested 
as limitation of internal rotation and crepitus, symptoms 
that are contemplated in the initial 10 percent evaluation 
assigned that disability.  Post service, there has been no 
evidence of nonunion or dislocation of the clavicle or 
scapula, malunion of the humerus, or limitation of motion at 
shoulder level.  Moreover, he has not reported, and no 
examiner has found, that the veteran has functional loss, 
other than that which is contemplated in the 10 percent 
evaluation that is currently assigned, during reported flare-
ups or as a result of fatigability, incoordination or pain on 
use. 

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2002).  At 
present, however, the Board finds that the 10 percent 
evaluation that is assigned the veteran's hemorrhoids more 
nearly approximates that particular disability picture.   

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's hemorrhoids.  The 
veteran does not assert, and the evidence does not establish, 
that the veteran's hemorrhoids, alone, cause marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitate frequent periods 
of hospitalization.  Accordingly, the veteran's claim for an 
increased evaluation does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is 
thus not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 10 percent for hemorrhoids 
have not been met.  In reaching its decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.


ORDER

Service connection for a psychiatric disorder secondary to 
service-connected spondylolysis, L-5, with mechanical low 
back pain, is denied.

A compensable evaluation for hemorrhoids is denied.


REMAND

The veteran also claims that he is entitled to TDIU.  
Additional development is necessary before the Board can 
decide this claim.  

First, in a written statement received in November 2001, the 
veteran indicated that he had attached three authorizations 
to release his medical records, including one naming a 
private physician who treated the veteran's back, stomach and 
wrists from January 1998 to December 1999.  It does not 
appear that the RO used this authorization in an attempt to 
secure records from the identified treatment provider.  Given 
that the records of this provider are pertinent to the 
veteran's TDIU claim, the RO should obtain and associate them 
with the veteran's claims file on Remand.

Second, during an outpatient visit to a VA pain clinic in 
January 1979, the veteran reported that since he had an 
industrial accident in 1977 and injured his back, the Social 
Security Administration (SSA) had found him to be totally 
disabled.  At present, the medical records upon which SSA 
relied in finding the veteran totally disabled are not in the 
claims file.  Given that they may be pertinent to the 
veteran's TDIU claim, the RO should obtain and associate them 
with the veteran's claims file on Remand.

Third, the VCAA provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, the veteran is service connected for a 
back disability and two digestive system disabilities and in 
receipt of a combined service-connected disability evaluation 
of 70 percent.  The veteran asserts that these disabilities 
render him unemployable, but no medical professional has 
addressed this assertion.  Absent a medical opinion 
addressing the collective effect of the veteran's service-
connected disabilities, the Board cannot decide the veteran's 
TDIU claim. 

This case is REMANDED for the following development:

1.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records, dated from January 
1997 to December 1999, from Dr. Mohamed 
Rasekh, 12100 Valley Blvd., #109A, El 
Monte, CA, 91732.

2.  The RO should obtain and associate 
with the claims file the medical records 
upon which SSA relied in finding the 
veteran totally disabled.  

3.  Once any additional records are 
received pursuant to the above 
instructions, the RO should afford the 
veteran a VA examination of his service-
connected disabilities.  The purpose of 
this examination is to determine the 
collective effect of these disabilities 
on the veteran's employability.  Prior to 
the examination, the RO should furnish 
the examiner with the veteran's claims 
file for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should list all objective 
findings related to the veteran's low 
back and digestive system disabilities, 
and offer an opinion as to whether it is 
at least as likely as not that these 
disabilities collectively hinder the 
veteran's ability to obtain and retain 
all forms of substantially gainful 
employment.  The examiner should include 
detailed rationale for his opinion.

4.  Once the foregoing development is 
completed, VA should readjudicate the 
veteran's TDIU claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites the law and 
regulations pertaining to VA's duties to 
notify and assist, and an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  

The law requires that this claim be afforded the RO's 
expeditious treatment.  


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

